Citation Nr: 1021779	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-26 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the reduction of a 100 percent disability rating to a 
20 percent rating effective February 1, 2007, for prostate 
cancer was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  For a case 
involving a rating reduction rather than a rating increase, 
there are specific notice requirements found in 38 C.F.R. § 
3.105(e) which are applicable to such reductions.  When the 
procedures of 38 C.F.R. § 3.105(e) are applicable, VA must 
comply with those provisions rather than the notice and duty 
provisions in the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009).  See, e.g., 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. 
Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997) (defining evidence which may be used 
in such determinations); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc) (standards for review of evidence).  
In this case, a May 2006 letter was sent to the Veteran 
outlining the proposed reduction in the evaluation assigned 
for prostate cancer, explaining how the decision was made, 
explaining what evidence the Veteran could submit, explaining 
how to obtain a personal hearing, and enclosing a copy of the 
rating decision proposing the reduction.  

In the January 2009 remand order the Board noted that the 
Veteran's 100 percent rating was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this diagnostic 
code indicates that, following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, then the Veteran's cancer is rated based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is the predominant disability. 

The remand instructions included a request that the Veteran 
be scheduled for a VA genitourinary examination.  It was 
specifically requested that the examiner determine if there 
had been a local recurrence of the prostate cancer and, if 
so, indicate when the recurrence occurred and the duration 
thereof.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran was provided a VA urology examination in 
May 2009, the provide opinion is unclear if there has been a 
local recurrence of the prostate cancer.  It was noted that 
there were fluctuating "PSA" findings requiring close 
followup and that it could not be said that the Veteran is 
completely cured of his adenocarcinoma of the prostate.  The 
Board finds that a more definitive medical opinion is 
required as to whether or not there has been a local 
reoccurrence or a metastasis of the malignant neoplasms of 
the genitourinary system.  Therefore, additional development 
as to this matter is required prior to appellate review.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA genitourinary examination for an 
opinion as to the current nature and 
extent of his service-connected prostate 
cancer disability.  The examiner must 
identify all present manifestations of 
the service-connected disability and 
perform all indicated tests and studies 
necessary for an adequate opinion.  An 
opinion must be provided as to whether or 
not there has been a local reoccurrence 
or metastasis of a malignant neoplasms of 
the genitourinary system and, if so, when 
the recurrence occurred and the duration 
of any such recurrence.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Genitourinary Examinations, revised 
on April 17, 2008.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  He is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

